          Case 5:21-cr-00046-JDW Document 1 Filed 02/23/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       :          CRIMINAL NO:        21-

                   v.                           :          DATE FILED:

 JAMES WILSON                                   :          VIOLATIONS:
 a/k/a “James Jackson”
                                                :          18 U.S.C. § 641 (conversion of
                                                           government funds- 1 count)
                                                           Notice of Forfeiture

                                     INFORMATION

                                          COUNT ONE

                               (Conversion of Government Funds)

THE UNITED STATES ATTORNEY CHARGES THAT:

              At all times material to this information:

              1.        The Social Security Administration (“SSA”), an agency of the United

States, administered certain government benefit programs, including the Supplemental Security

Income (“SSI”) program, pursuant to Title 42, United States Code, Sections 1381-1383f.

              2.        The SSI program, which was funded through general tax revenues of the

United States, provided monthly cash benefits to individuals who were age sixty-five or over or

who were “disabled,” and who demonstrated financial need, as determined by his or her

“income” and “resources,” as those terms were defined for purposes of the Social Security Act.

              3.        To receive SSI, applicants were required to report all income and assets,

including property, and once approved for SSI payments, were required to notify SSA if they

were working or received income from any source.

              4.        Under the rules and regulations governing Social Security, a person may
            Case 5:21-cr-00046-JDW Document 1 Filed 02/23/21 Page 2 of 6




not have more than one Social Security number.

               5.    Defendant JAMES WILSON was born on or about May 31, 1957.

               6.    In or about 1969, defendant JAMES WILSON applied for a social security

number as “James Jackson”, and the Commissioner of SSA assigned defendant WILSON social

security number XXX-XX-3791.

               7.    In or about 1970, defendant JAMES WILSON applied for a social security

number and the Commissioner of SSA assigned defendant WILSON social security number

XXX-XX-2780.

               8.    In or about June 1994, defendant JAMES WILSON applied for SSI

benefits under the name “James Jackson” and social security number XXX-XX-3791.

Defendant WILSON was awarded these benefits under the identity “James Jackson” with social

security number XXX-XX-3791.

               9.    Beginning in or about June 1994, the SSA paid defendant JAMES

WILSON SSI benefits under the name “James Jackson” and social security number XXX-XX-

3791 by direct deposit into a Discovery Federal Credit Union account, which account was

established in the name of “James Jackson.”

               10.   In or about November 1999, defendant JAMES WILSON applied for SSI

benefits under social security number XXX-XX-2780. Defendant WILSON was awarded these

benefits.

               11.   Beginning in or about November 1999, the SSA paid defendant JAMES

WILSON’s SSI benefits under social security number XXX-XX-2780, by direct deposit into a

Fulton Bank account, which account was established in the name of defendant WILSON.

Defendant WILSON also continued to receive SSI under the name “James Jackson.”



                                              2
            Case 5:21-cr-00046-JDW Document 1 Filed 02/23/21 Page 3 of 6




               12.    From in or about November 1999, to in and about April 2020, defendant

JAMES WILSON received SSI benefits under both the names JAMES WILSON and “James

Jackson.”

               13.    From in or about November 1999, and continuing through in or about

April 2020, in the Eastern District of Pennsylvania and elsewhere, defendant

                                      JAMES WILSON,
                                    a/k/a “James Jackson,”

knowingly converted to his own use money of the United States in excess of $1,000, that is,

approximately $157,535.20 in SSA benefits to which the defendant knew he was not entitled.

               In violation of Title 18, United States Code, Section 641.




                                                3
          Case 5:21-cr-00046-JDW Document 1 Filed 02/23/21 Page 4 of 6




                                    NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               1.        As a result of the violation of Title 18, United States Code, Section

641, set forth in this information, defendant

                                         JAMES WILSON,
                                       a/k/a “James Jackson,”

shall forfeit to the United States of America:

               (a)       any property, real or personal, that constitutes or is derived from proceeds

               traceable to the commission of such offense; including but not limited to the sum

               of $157,535.20.

               2.        If any of the property subject to forfeiture, as a result of any act or

omission of the defendant:

               (a) cannot be located upon the exercise of due diligence;

               (b) has been transferred or sold to, or deposited with, a third party;

               (c) has been placed beyond the jurisdiction of the Court;

               (d) has been substantially diminished in value; or

               (e) has been commingled with other property which cannot be divided without

                     difficulty;

it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant(s) up to the value of the property subject to forfeiture.




                                                    4
          Case 5:21-cr-00046-JDW Document 1 Filed 02/23/21 Page 5 of 6




              All pursuant to Title 28, United States Code, Section 2461(c), and Title 18,

United States Code, Section 981(a)(1)(C).




                                                   JENNIFER ARBITTIER WILLIAMS
                                                   Acting United States Attorney




                                               5
Case 5:21-cr-00046-JDW Document 1 Filed 02/23/21 Page 6 of 6




No._ _ _ _ _ _ _ _ _ _
UNITED STATES DISTRICT COURT

                        Eastern District of Pennsylvania

                                   Criminal Division


            THE UNITED STATES OF AMERICA
                                                      vs.

                                        JAMES WILSON
                                      a/k/a “James Jackson”


                                    INFORMATION

      18 U.S.C. § 641 (conversion of government funds - 1 count)


                                            A true bill.

                     _____________________________________________________________________
                                            Foreman

          Filed in open court this _________________________________day,
                Of ________________________A.D. 20_____________
           __________________________________________________________________________________________
                                              Clerk

                                Bail, $___________________________
